                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:19-cv-02448-AFM                                               Date: June 27, 2019
Title      Young Lee v. APRO, LLC, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

         This case is assigned to Judge MacKinnon as part of the Magistrate Judge Direct Assignment
Program. Federal Rule of Civil Procedure 4(m) requires the Complaint be served within 90 days of
the filing of the Complaint. If plaintiff fails to effect service within 90 days of the filing of the
Complaint, the case must be dismissed.

        The Complaint herein was filed on April 1, 2019. A review of the docket indicates that a
proof of service has not yet been filed. Accordingly, the Court orders plaintiff to show cause in
writing on or before July 8, 2019, why this action should not be dismissed for lack of prosecution.
The filing of the proofs of service of summons and complaint on defendants for whom such
documents have not yet been filed on or before the date indicated above will constitute a satisfactory
response to the Order to Show Cause.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
